Registration No. 333-150880 As filed with the Securities and Exchange Commission on September 15, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Chindex International, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3097642 (State of Incorporation) (IRS Employer Identification No.) 4340 East West Highway, Suite 1100 Bethesda, Maryland 20814 (301) 215-7777 (Address, including zip code and telephone number, of registrant’s principal executive offices) Roberta Lipson President and Chief Executive Officer Chindex International, Inc. 4340 East West Highway, Suite 1100 Bethesda, Maryland 20814 (301) 215-7777 (Name, address, including zip code and telephone number, including area code, of agent for service) Copy to: Gary J. Simon Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004 Telephone No.:(212) 837-6000 Telecopier No.:(212) 422-4726 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend reinvestment plans, check the following box.T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):¨ Large accelerated filerT Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company eptem The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED SEPTEMBER 15, 2008 PROSPECTUS $100,000,000 Chindex International, Inc. Common Stock Warrants Subscription Rights We may from time to time offer and sell our common stock, warrants to purchase our common stock and/or subscription rights to purchase our common stock in one or more offerings for an aggregate initial offering price of $100,000,000. We may offer and sell the securities separately or as units, which may include combinations of the securities. This prospectus describes the general manner in which our securities may be offered using this prospectus. We will specify in one or more accompanying prospectus supplements and/or free writing prospectuses (each, a “prospectus supplement”) the terms of the securities to be offered and sold hereunder. We may also add, update or change in a prospectus supplement certain of the information contained in this prospectus or in documents we incorporate by reference into this prospectus. These securities may be sold to or through underwriters or dealers and also to other purchasers or through agents. We will set forth the names of any underwriters, dealers or agents in an accompanying prospectus supplement. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution” beginning on page six of this prospectus. Our common stock is currently quoted on the NASDAQ Global Market under the symbol “CHDX.”On September 12, 2008, the closing sale price of our common stock on the NASDAQ Global Market was $11.20 per share. An investment in our securities involves a high degree of risk.You should carefully consider the factors described under the caption “Risk Factors” beginning on page five of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This prospectus may not be used to consummate sales of securities unless it is accompanied by a prospectus supplement. , - 1 - TABLE OF CONTENTS Page Page ABOUT THIS PROSPECTUS 3 DESCRIPTION OF CAPITAL STOCK 9 PROSPECTUS SUMMARY 4 LEGAL MATTERS 14 RISK FACTORS 5 EXPERTS 14 FORWARD-LOOKING STATEMENTS 5 WHERE YOU CAN FIND ADDITIONAL INFORMATION 14 USE OF PROCEEDS 5 INFORMATION INCORPORATED BY REFERENCE 15 PLAN OF DISTRIBUTION 6 As used in this prospectus, references to “Chindex,” “we,” “us” and “our” refer to Chindex International, Inc. and subsidiaries, unless the context otherwise requires. - 2 - BACK ABOUT THIS PROSPECTUS This prospectus is part of a “shelf” registration statement that we have filed with the Securities and Exchange Commission. By using a shelf registration statement, we may issue to the public shares of our common stock, warrants to purchase common stock and/or subscription rights to purchase common stock in one or more offerings up to an aggregate amount of $100,000,000. This prospectus only provides you with a general description of the securities being offered. Each time we sell securities under this prospectus, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with the additional information described below under the heading “Where You Can Find Additional Information,” and “Information Incorporated by Reference.” We may sell the securities offered pursuant to this prospectus to or through underwriters, dealers, or agents or directly to purchasers. We and our agents, respectively, reserve the sole right to accept and to reject in whole or in part any proposed purchase of applicable securities. See “Plan of Distribution” below. A prospectus supplement, which we will provide to you each time we offer securities, will provide the names of any underwriters, dealers, or agents involved in the sale of the securities, and any applicable fee, commission, or discount arrangements with them. You should rely only on the information contained in or incorporated by reference into this prospectus or a related prospectus supplement. We have not authorized anyone to provide you with information that is different. This prospectus may be used only where it is legal to sell the securities offered pursuant to this prospectus. This document is not an offer to sell, or a solicitation of an offer to buy, in any state where the offer or sale is prohibited. The information in this prospectus or any prospectus supplement is accurate only on the date of this prospectus or such prospectus supplement and may become obsolete later. Neither the delivery of this prospectus or any prospectus supplement, nor any sale made under this prospectus or any prospectus supplement will, under any circumstances, imply that the information in this prospectus or any prospectus supplement is correct as of any date after the date of this prospectus or such prospectus supplement. - 3 - BACK PROSPECTUS SUMMARY To fully understand this offering and its consequences to you, you should read the following summary along with the more detailed information and our consolidated financial statements and the notes thereto incorporated by reference in this prospectus.In this prospectus, “we,” “us,” “our” and similar terms refer to Chindex International, Inc. a Delaware corporation, together with its subsidiaries, unless the context provides otherwise. Chindex International, Inc. Chindex International, Inc. (“Chindex” or “the Company”), founded in 1981, is an American company operating in several healthcare markets in China, including Hong Kong. Revenues are generated from the provision of healthcare services and the sale of medical equipment, instrumentation and products. The Company operates in two business segments. · Healthcare Services division. This division operates the Company’s United Family Healthcare network of private hospitals and clinics. United Family Healthcare currently owns and operates hospital and affiliated clinic facilities in the Beijing and Shanghai markets. The division opened its first managed clinic in the city of Wuxi south of Shanghai in early 2008 and plans to enter the Guangzhou market in southern China in 2008 with an owned clinic facility to be followed by a hospital facility planned for 2010. In addition, another owned hospital in Beijing is also planned for opening in · Medical Products division. This division markets, distributes and sells select medical capital equipment, instrumentation and other medical products for use in hospitals in China, including Hong Kong, on the basis of both exclusive and non-exclusive agreements with the manufacturers of these products. The division revenues are generated through a nation-wide direct sales force that also manages local sub-dealers regionally throughout the country. The distribution business unit provides supply chain management and logistics services to both divisions of the Company. Our principal executive offices are located at 4340 East West Highway, Suite 1100, Bethesda, Maryland 20814, and our telephone number is (301) 215-7777.Our Internet address is www.chindex.com.Information on our website is not part of this prospectus. - 4 - BACK RISK FACTORS An investment in our securities involves a high degree of risk. You should carefully consider the specific risks set forth under the caption “Risk Factors” in any of our filings with the Securities and Exchange Commission (the “SEC”) pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) incorporated by reference herein before making an investment decision to buy our securities. Each of the risks described herein or therein could adversely and materially affect our business, financial condition and operating results. If any of the events described in these risks actually occurs, the market price of our common stock could decline, and you may lose all or part of the money you paid to buy our securities. For more information, see “Where You Can Find Additional Information” and “Information Incorporated by Reference.” Keep these risk factors in mind when you read forward-looking statements contained elsewhere or incorporated by reference in this prospectus and any prospectus supplement.These statements relate to our expectations about future events.Discussions containing forward-looking statements may be found, among other places, in “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” incorporated by reference from our Annual Reports on Form 10-K and our Quarterly Reports on Form 10-Q, as well as any amendments thereto reflected in subsequent filings with the SEC.These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and so are subject to risks and uncertainties, including the risks and uncertainties described below under “Forward-Looking Statements,” that could cause actual results to differ materially from those anticipated in the forward-looking statements. FORWARD-LOOKING STATEMENTS You should not rely on forward-looking statements in this prospectus.This prospectus contains “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act that relate to future events or our future financial performance.In many cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “intend,” “potential” or “continue” or the negative of these terms or other comparable terminology. Factors that may cause actual results to differ materially from the results expressed or implied by these forward-looking statements are set forth under “Risk Factors.” Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.We do not intend to update any of the forward-looking statements after the date of this prospectus or to conform these statements to actual results. USE OF PROCEEDS Unless otherwise specified in a prospectus supplement accompanying this prospectus, we currently intend to use the net proceeds received by us from the sale of the securities offered under this prospectus for general corporate purposes, including expansion of our Healthcare Services and Medical Products divisions. We will set forth in the prospectus supplement our intended use for the net proceeds received from the sale of our securities. Until we use the net proceeds of this offering for the above purposes, we intend to invest the funds in short-term, investment grade, interest-bearing securities.Our management will retain broad discretion as to the allocation of the net proceeds of any offering. - 5 - BACK PLAN OF DISTRIBUTION The securities offered pursuant to this prospectus and any accompanying prospectus supplements may be offered: · to or through one or more underwriters or dealers; · to investors directly; · through agents; or · through any combination of these methods of sale. The securities may be offered and sold: · at a fixed price or prices, which may be changed; · at market prices prevailing at the time of sale; · at prices related to the prevailing market prices; or · at negotiated prices. Any of the prices at which the securities are sold may be at a discount to market prices. Broker-dealers may also receive from purchasers of the securities compensation that is not expected to exceed that customary in the types of transactions involved. Each prospectus supplement, to the extent applicable, will describe the number and terms of securities and terms of the offering to which such prospectus supplement relates, including: · any over-allotment options under which underwriters, if any, may purchase additional securities; · the name or names of any underwriters or agents with whom we have entered into an arrangement with respect to the sale of such securities; · the public offering or purchase price of such securities; · any underwriting discounts or commissions or agency fees or other items constituting underwriter or agent compensation; · any discounts, commissions or concessions allowed or re-allowed or paid to dealers; · any securities exchanges or markets on which the securities may be listed; · the net proceeds we will receive from such sale; and · any underwriter or agent involved in the offer and sale of the securities will be named in the applicable prospectus supplement. Underwritten Offerings If underwriters are used in the sale of any securities, the securities will be acquired by the underwriters for their own account and may be resold from time to time in one or more transactions - 6 - BACK described above. The securities may be either offered to the public through underwriting syndicates represented by managing underwriters, or directly by underwriters.
